NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



YVON AUGUSTIN,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-469
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Rachael E. Reese of O'Brien Hatfield,
P.A., Tampa, Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marilyn Muir Beccue,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and BADALAMENTI, JJ., Concur.